Case: 12-41247       Document: 00512349954         Page: 1     Date Filed: 08/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 21, 2013
                                     No. 12-41247
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RUBEN GARCIA-MOJICA, also known as Alfredo Zuniga-Mojica,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-569-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Ruben Garcia-Mojica appeals the 36-month sentence imposed following his
guilty plea conviction for being found unlawfully present in the United States
following deportation. Garcia-Mojica argues that his above-guidelines sentence
is procedurally unreasonable because the sentencing court made “unfounded
assumptions” concerning his prior convictions for alcohol-related driving
offenses. He contends that the court failed to consider mitigating evidence and



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41247     Document: 00512349954      Page: 2   Date Filed: 08/21/2013

                                  No.12-41247

did not provide adequate reasons for imposing a sentence that is a 15-month
variance above the sentencing guidelines range.
      Because Garcia-Mojica did not object at sentencing that the district court
committed a procedural error, we review for plain error. See United States v.
Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009). In light of his admissions at
sentencing concerning his past conduct and the district court’s extensive
explanation for the sentence it selected, Garcia-Mojica has not demonstrated
that the district court failed to articulate adequate reasons for the sentence and,
thus, he has failed to show procedural error, plain or otherwise, that renders his
sentence unreasonable. See United States v. Gall, 552 U.S. 38, 51 (2007);
Puckett v. United States, 556 U.S. 129, 135 (2009).
      Although Garcia-Mojica objected in the district court to the reasonableness
of the sentence, he has not shown that the variance reflected an abuse of
discretion on the part of the district court and, thus, he has not demonstrated
that the sentence is substantively unreasonable. See Gall, 552 U.S. at 51; Rita
v. United States, 551 U.S. 338, 356 (2007).
      AFFIRMED.




                                        2